Case: 3:13-cv-00115-WHR Doc #: 1162 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 44952




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

HOBART CORPORATION, et al.,                 :       Case No. 3:13-cv-115
                                            :
                      Plaintiffs,           :       JUDGE WALTER H. RICE
                                            :
               v.                           :
                                            :
THE DAYTON POWER AND LIGHT                  :
COMPANY, et al.,                            :
                                            :
                      Defendants.           :

                                            ORDER

       The Court having been advised that the settlement proceeds have been paid by Defendant

Franklin Iron and Metal Corporation to the Plaintiffs. Accordingly, pursuant to the Court’s prior

Order (Docket #1155) approving the Plaintiffs and Defendant Franklin Iron and Metal

Corporations Joint Motion for Approval of Settlement Agreement, it is hereby:


       ORDERED, that Defendant Franklin Iron and Metal Corporation is hereby dismissed

without court costs and with prejudice.




Dated: 04/14/2020                            Walter H. Rice (tp - per Judge Rice authorization)
                                            _________________________________
                                            JUDGE WALTER HERBERT RICE
                                            UNITED STATES DISTRICT JUDGE




                                                1
